Exhibit 10.1


a3282014fmbilogoa03a18.jpg [a3282014fmbilogoa03a18.jpg]


[DATE]




[NAME]
[ADDRESS]


RE:
Award Letter Agreement dated [DATE]; Restricted Stock Award; Grant of Restricted
Stock (the “Award Agreement”)



Dear [NAME]:


On behalf of First Midwest Bancorp, Inc. (the “Company”), I am pleased to advise
you that on [DATE] (the “Grant Date”), and pursuant to the First Midwest
Bancorp, Inc. 2018 Stock and Incentive Plan (the “Plan”), the Compensation
Committee (the “Compensation Committee”) of the Board of Directors of the
Company approved a grant to you of a restricted stock award (the “Award”) as set
forth in this Award Agreement. The Award is subject to the terms and conditions
of the Plan, as currently in effect or as may be amended hereafter, which are
incorporated herein by reference.


(1)
Award.



(a)
The Company hereby grants to you an Award of an opportunity to earn [NUMBER]
shares of the Company’s common stock, $0.01 par value per share (“Common
Stock”), subject to the restrictions and other conditions set forth herein and
in the Plan. Such shares are referred to in this Award Agreement as the
“Restricted Shares.” Subject to paragraphs (2), (3), (4), (5) and (6),
Restricted Shares may not be sold, transferred, pledged, gifted, assigned or
otherwise alienated or hypothecated. Within a reasonable time after the date of
this Award, the Company shall instruct its stock transfer agent to establish a
book entry account representing the Restricted Shares in your name effective as
of the Grant Date, provided that the Company shall retain control of such
account until the Restricted Shares have become vested in accordance with the
Award.



(b)
As promptly as practical after the date on which a portion or all of the
Restricted Shares vest under this Award Agreement, and after receipt of any
required tax withholding under paragraph (8), the Company shall instruct the
stock transfer agent to transfer the number of vested Restricted Shares (less
any shares withheld in satisfaction of tax withholding obligations under
paragraph (8), if any) to an unrestricted account over which only you (or, in
the case of your death, your designated beneficiary or authorized
representative) have control.



(2)
Restrictions; Vesting.



Except as otherwise provided in paragraphs (3) and (4), the Restricted Shares
shall vest and become transferable only if you continue in the employment of the
Company or any of its subsidiaries through the applicable vesting dates. The
Restricted Shares will vest and become transferable as follows: (a) 50% will
vest on [VEST 1 DATE]; and (b) the remaining 50% of the Award will vest on [VEST
2 DATE].


(3)
Termination of Employment.



This Award Agreement constitutes part of a prospectus covering securities that
have been
registered under the Securities Act of 1933, as amended.

--------------------------------------------------------------------------------





Page 2




If your employment with the Company or any of its subsidiaries terminates prior
to the full vesting of the Restricted Shares due to your Retirement, a
Qualifying Termination, a Disability or your death, (i) the Period of
Restriction will automatically terminate and all restrictions on any unvested
Restricted Shares will lapse, (ii) all unvested Restricted Shares will become
immediately vested and freely transferable in full, subject to withholding for
taxes under paragraph (8) and the provisions of paragraph 1(b) shall apply, and
(iii) all dividends credited to you pursuant to paragraph (7) will become
payable to you.


If your employment with the Company or any of its subsidiaries is terminated
prior to the full vesting of the Restricted Shares under circumstances that
entitle you to severance benefits under an applicable employment agreement or
severance plan (an “Involuntary Termination”), and you execute and deliver the
applicable release and severance agreement related to such severance benefits,
then (i) the Period of Restriction will terminate and all restrictions with
respect to a pro-rata portion (as described below) of the unvested Restricted
Shares will lapse, (ii) such pro-rata portion of the unvested Restricted Shares
will become vested and freely transferable in full, subject to withholding for
taxes under paragraph (8) and the provisions of paragraph 1(b) shall apply, and
(iii) all dividends credited to you pursuant to paragraph (7) with respect to
such pro-rata portion of the unvested Restricted Shares will become payable to
you; provided that if your Involuntary Termination would also be a termination
due to your Retirement or a Qualifying Termination, the provisions above in this
paragraph (3) shall apply to you and not these provisions applicable to an
Involuntary Termination. The pro-rata portion of the unvested Restricted Shares
shall be equal to (A) the total number of Restricted Shares granted under this
Award as set forth in paragraph (1) multiplied by a fraction, the numerator of
which is the number of whole months from the Grant Date to the date of
Involuntary Termination and the denominator of which is the number of months in
the period from the Grant Date to the final scheduled vesting date set forth in
paragraph (2), minus (B) the number of Restricted Shares which have vested prior
to the Involuntary Termination pursuant to paragraph (2). Restricted Shares
which remain unvested after application of this paragraph and all dividends
credited to you pursuant to paragraph (7) with respect to such unvested
Restricted Shares shall be immediately forfeited as of the date of Involuntary
Termination, and all of your rights hereunder to those Restricted Shares and
dividends shall terminate.


If your employment with the Company or any of its subsidiaries terminates for
any other reason prior to the full vesting of the Restricted Shares, all
unvested Restricted Shares and all dividends credited to you pursuant to
paragraph (7) shall be immediately forfeited, and all of your rights hereunder
and to this Award shall terminate.


For purposes of this Award Agreement, “Retirement” means termination of your
employment with the Company or any of its subsidiaries for any reason (other
than death or under circumstances constituting Cause) on or after the date you
attain age 65.


Further, a “Qualifying Termination” shall have the meaning given to it in the
Plan; provided that if you are not a party to an employment agreement, or
covered by a severance plan, “Good Reason” shall mean the occurrence of any
event, other than in connection with termination of your employment by the
Company, which results in (A) a material diminution of your principal duties or
responsibilities from those in effect immediately prior to a Change in Control,
including, without limitation, a significant change in the nature or scope of
your principal duties or responsibilities, such that your duties or
responsibilities are inconsistent with those immediately prior to the Change in
Control,




--------------------------------------------------------------------------------





Page 3


and commonly (in the banking industry) considered to be of lesser
responsibility, or (B) a material diminution of your total compensation from
that immediately prior to the Change in Control, or (C) you being required to be
based at an office or location that is more than thirty-five (35) miles from
your office or location immediately prior to the Change in Control.
Notwithstanding the foregoing, in order for your resignation for Good Reason to
occur, (x) you must provide written notice of the Good Reason event to the
Company or its subsidiary within ninety (90) days after the initial existence of
such event; (y) the Company or its subsidiary must not have cured such condition
within thirty (30) days of receipt of your written notice or the Company or its
subsidiary must have stated unequivocally in writing that it does not intend to
attempt to cure such condition; and (z) you must resign from employment at the
end of the period within which the Company or a subsidiary was entitled to
remedy the condition constituting Good Reason but failed to do so.


For purposes of this Award Agreement, the determination of whether a termination
of your employment is for a “Disability,” for “Cause” or for “Good Reason” shall
be determined in accordance with the Plan and this Award Agreement, unless you
are a party to an employment agreement or covered by a severance plan, in which
case such determination under your employment agreement or such severance plan
will control.


(4)    Effect of Change in Control.
A Change in Control shall not, by itself, result in acceleration of vesting of
the Restricted Shares, except as provided in the Plan.


(5)
Non-Transferability.



Subject to the terms of this Award Agreement, this Award is personal to you and,
until vested and transferable hereunder, may not be sold, transferred, pledged,
gifted, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.


(6)
Securities Law Restrictions.



You understand and acknowledge that applicable securities laws, rules and
regulations govern and may restrict your right to offer, sell or otherwise
dispose of any vested Common Stock received under the Award.


Executive Officers of the Company subject to the two (2) day reporting rules of
Section 16(a) and short-swing profit recovery rules of Section 16(b) of the
Securities Exchange Act of 1934 should consult with the Company’s Corporate
Secretary prior to selling any such vested Common Stock.


Additional information regarding these laws, rules and regulations can be found
in the Plan’s “Summary Description” and the First Midwest Bancorp, Inc. Policy
on Trading Public Securities.


(7)    Stockholder Rights.


Upon the effective date of the book entry of your Restricted Shares pursuant to
paragraph (1), you shall have the right to vote the Restricted Shares
represented by the Award.


In the event the Company declares the payment of a cash dividend, a stock
dividend (as defined in Section 305 of the Internal Revenue Code of 1986, as
amended (the “IRC”)) or a stock split on the Common Stock with a record date
occurring during the Award’s Period of Restriction, you shall be




--------------------------------------------------------------------------------





Page 4


credited with either a dollar amount equal to the amount of the cash dividends
paid or the number of shares equal to the stock dividend or stock split with
respect to the Restricted Shares held by you as of the close of business on the
record date for such dividend or stock split, as the case may be. The Company
will hold all such cash dividends until the Period of Restriction terminates,
and such dividends shall become payable to you on each vesting date of the Award
with respect to only the Restricted Shares that vest on such date. All shares
issued to you in connection with a stock dividend or stock split shall be
subject to the same restrictions on transferability as the Restricted Shares,
and the Period of Restriction shall terminate with respect to such shares at the
same time and in the same proportion that the Restricted Shares vest. Subject to
the provisions of paragraphs (3) and (4), in the event your employment with the
Company terminates prior to full vesting of the Award, cash dividends and shares
issued in connection with a stock dividend or stock split held by the Company
and credited to you that have not been paid or vested will be forfeited.


(8)    Withholding.


You shall pay all applicable federal, state and local income and employment
taxes (including taxes of any foreign jurisdiction) that the Company is required
to withhold at any time with respect to the Restricted Shares, which will
generally occur (a) as the Restricted Shares (including shares issued in
connection with a stock dividend or stock split) vest, (b) when cash dividends
are actually paid to you at the time any Restricted Shares vest, or (c) as of
the Grant Date if you file an election under Section 83(b) of the IRC.
Withholding with respect to cash dividends will be paid through withholding from
your next normal payroll check. Payment of withholding upon vesting of any
Restricted Shares will be accomplished through withholding by the Company of
Restricted Shares then vesting under this Award with a value equal to the
minimum statutory withholding amount, or such greater amount as the Compensation
Committee may authorize, provided the withholding of such greater amount does
not result in adverse accounting consequences for the Company. Shares withheld
as payment of required withholding shall be valued at Fair Market Value on the
date such withholding obligation arises. Payment of withholding as a result of a
Section 83(b) election must be made by you to the Company in cash or by
delivering fully-vested then-owned shares of Common Stock with a Fair Market
Value equal to the required withholding amount.


(9)
Tax Consequences.



Information regarding federal tax consequences of the Award can be found in the
Plan's “Summary Description”, and the document entitled “General Information
Regarding Restricted Share Grants”. You are strongly encouraged to contact your
tax advisor regarding such tax consequences as they relate to you.


(10)
Employment; Successors.



Nothing herein confers any right or obligation on you to continue in the
employment of the Company or any subsidiary or shall affect in any way your
right or the right of the Company or any subsidiary, as the case may be, to
terminate your employment at any time, subject to the terms of any employment
agreement to which the Company and you may be parties. Nothing herein shall
create any right for you to receive, or any obligation on the part of the
Company to grant to you, any future Awards under the Plan. This Award Agreement
shall be binding upon, and inure to the benefit of, any successor or assignee of
the Company.


(11)
Conformity with the Plan.







--------------------------------------------------------------------------------





Page 5


(a)
The Award is intended to conform in all respects with the Plan. Inconsistencies
between the Plan and this Award Agreement shall be resolved in accordance with
the provisions of this Award Agreement. By executing and returning the enclosed
Confirmation of Acceptance of this Award Agreement, you agree to be bound by all
the terms hereof and of the Plan. All capitalized terms used but not otherwise
defined in this Award Agreement shall have the same definitions stated in the
Plan.



(b)
Any action taken or decision made by the Compensation Committee arising out of
or in connection with the construction, administration, interpretation or effect
of this Award Agreement or the Plan shall lie within the Compensation
Committee’s sole and absolute discretion, and shall be final, conclusive and
binding on you and all persons claiming under or through you. This Award
Agreement shall be binding upon your heirs, executors, administrators and
successors.



(c)
Except as otherwise provided in this Award Agreement, this Award Agreement shall
be construed and interpreted in accordance with the laws of the State of
Delaware without reference to any choice of law rules thereof (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
any laws of any jurisdiction other than the State of Delaware.



(12)    Confidentiality and Restrictive Covenants.


You acknowledge and agree that the Award has been conditioned upon your
compliance with (and no Restricted Shares shall vest or become transferable by
you hereunder unless you have complied and continue to comply with) the
provisions of this paragraph (12). In consideration of your eligibility to
receive the Award contemplated by this Award Agreement and any cash award under
the Company’s Short Term Incentive Compensation (“STIC”) Plan and by executing
(in writing or by electronic means) the Confirmation of Acceptance endorsement
of this Award Agreement, you further acknowledge and agree as follows:


(a)
The Company or its subsidiaries or affiliates (collectively, the “Affiliated
Group”) have spent extensive time, effort and resources developing and
maintaining personal contacts and relationships with clients and customers of,
and training and maintaining a stable workforce at, the Affiliated Group, which,
as a result or in furtherance of your employment with one or more members of the
Affiliated Group, you have or will have knowledge of, access to or contact or
dealings with. In addition, each member of the Affiliated Group has a legitimate
and protectable interest in their respective clients, customers and employees
with whom each member of the Affiliated Group has established significant
business relationships; and



(b)
During the period of your employment with any member of the Affiliated Group and
at all times thereafter, you covenant and agree (i) not to, directly or
indirectly, use or disclose any Confidential Information (as defined below)
except in furtherance of your duties and responsibilities as an employee of a
member of the Affiliated Group in the ordinary course of business, (ii) not to,
directly or indirectly, use or disclose any Confidential Information for the
benefit of a party other than a member of the Affiliated Group, and (iii) comply
with all policies of the Affiliated Group relating to the use and disclosure of
Confidential Information. For purposes of this Award Agreement, “Confidential
Information” means any and all trade secrets or confidential, proprietary or
nonpublic information (whether verbal, written, electronic or in any other
medium and all copies thereof) of a member of the Affiliated Group or any of
their clients or customers. Without limiting the generality of the foregoing,
Confidential Information





--------------------------------------------------------------------------------





Page 6


shall include, but not be limited to, financial information or data, business
plans or strategies, planned products or services, records and analyses, client
or customer plans or requirements, and the business or affairs of any member of
the Affiliated Group or any of their respective clients or customers that any of
them may reasonably regard as confidential or proprietary; and


(c)
To the extent applicable law requires a finite duration, the foregoing
restrictions on the disclosure or use of Confidential Information shall apply
for a period of five (5) years following termination of your employment with any
member of the Affiliated Group for any reason, unless such information qualifies
as a trade secret under applicable state or federal law or Third-Party
Confidential Information, in which case the foregoing restrictions shall
continue for so long as the trade secrets remain secret and any member of the
Affiliated Group remains obligated to protect the Third-Party Confidential
Information. “Third-Party Confidential Information” means confidential and
proprietary or private information received by any member of the Affiliated
Group from customers or other third-party individuals or business entities in
trust and confidence or pursuant to a duty of confidentiality. If you are
requested or become legally compelled to make any disclosure that is otherwise
prohibited by this paragraph (12), you agree to promptly notify the Company not
less than fourteen (14) days prior to such disclosure so that the Company or
another member of the Affiliated Group may seek a protective order or other
appropriate relief if the Company or such member of the Affiliated Group deems
such protection or remedy necessary. Subject to the foregoing, you may furnish
only that portion of the Confidential Information that you are legally compelled
or required by law to disclose. However, nothing in this paragraph (12), any
other agreement between you and any member of the Affiliated Group or in any
Affiliated Group policy applicable to you shall preclude you from providing a
federal or state governmental, regulatory or administrative agency truthful
information concerning a suspected violation of the law without disclosure (in
advance or otherwise) to any member of the Affiliated Group. Notwithstanding
anything herein to the contrary, under the Federal Defend Trade Secrets Act of
2016, an individual may not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (i)
is made (1) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding if the individual files any document containing the trade
secret under seal and does not disclose the trade secret except pursuant to
court order. Nothing herein is intended, or should be construed, to affect the
immunities created by the Defend Trade Secrets Act of 2016; and



(d)
During the period of your employment with any member of the Affiliated Group and
thereafter, without interruption, for a period ending twelve (12) consecutive
months after the last day of your employment with any member of the Affiliated
Group, you covenant and agree not to, directly or indirectly, (i) for your own
account or as an employee, officer, director, owner, partner, representative,
agent or consultant of any financial institution, bank, corporation, limited
liability company, partnership, firm, business, joint venture, group, sole
proprietorship or other entity, solicit, call upon, contact, sell to, perform
services for or contract with any clients or customers of a member of the
Affiliated Group for the purpose of providing to such client or customer
services or products of any kind that are offered or provided by a member of the
Affiliated Group, (ii) act as an independent contractor in connection with any
of the foregoing, (iii) assist any person, business, financial institution, bank
or other entity in connection with any of the





--------------------------------------------------------------------------------





Page 7


foregoing, or (iv) accept any business from any such client or customer, which
business involves services or products of any kind that are offered or provided
by a member of the Affiliated Group. For purposes of this Award Agreement, the
term “customer” means any person, business, entity, organization or government
which is or was a client or customer of a member of the Affiliated Group at any
time during the period of your employment with such member of the Affiliated
Group, other than any client or customer which has ceased to do business with a
member of the Affiliated Group at least six (6) months prior to the last day of
your employment without any inducement, encouragement or involvement by you and
which client or customer you had contact with, had access to, supervised others’
contact with, or obtained Confidential Information concerning, as a result of
your employment with the Company. Without limiting the generality of the
foregoing, this restriction prohibits you from providing the name or
Confidential Information about a client or customer of a member of the
Affiliated Group to a subsequent employer or an employee of a subsequent
employer for the purpose of that subsequent employer or employee of the
subsequent employer contacting or soliciting any client or customer of a member
of the Affiliated Group for the purpose of providing to such client or customer
services or products of any kind that are offered or provided by a member of the
Affiliated Group; and


(e)
During the period of your employment with any member of the Affiliated Group and
thereafter, without interruption, for a period ending twelve (12) consecutive
months after the last day of your employment with any member of the Affiliated
Group, you covenant and agree not to, directly or indirectly, (i) solicit,
induce, recruit or encourage any employee of a member of the Affiliated Group to
leave the employ of any such member of the Affiliated Group, (ii) assist any
other person, business, financial institution, bank or other entity to do so, or
(iii) hire any employee of a member of the Affiliated Group. For purposes of
this Award Agreement, the term “employee” means any person who is or was an
employee of a member of the Affiliated Group during the period of your
employment with any member of the Affiliated Group and with respect to whom you
had contact or supervisory responsibility or about whom you had access to and
used Confidential Information related to their job, position, performance or
advancement potential, other than a former employee who has not been employed by
a member of the Affiliated Group for a period of at least six (6) months prior
to the last day of your employment without any inducement, encouragement or
involvement by you; and



(f)
During the period of your employment with any member of the Affiliated Group and
thereafter, without interruption, for a period ending twelve (12) consecutive
months after the last day of your employment with any member of the Affiliated
Group, you covenant and agree not to, directly or indirectly, make, cause to be
made or publish any statement or disclosure (whether verbally, in writing or by
electronic or other medium) that disparages or is otherwise negative about any
member of the Affiliated Group or any employee, officer, director, client or
customer of any member of the Affiliated Group or assist any other person,
business or entity to do so; and

(g)
During the period of your employment you shall use all property of any member of
the Affiliated Group (including, but not limited to, all mobile telephones,
computers, laptops, tablets, credit cards, access cards, keys and passwords)
solely in furtherance of your employment with one or more members of the
Affiliated Group and not in violation of any statute, law, rule or regulation or
any policy of any member of the Affiliated Group. Upon your last day of
employment, you shall cease using and shall return all of such property to a
member of the Affiliated Group; and



(h)
The restrictive covenants set forth in this paragraph (12) are independent of
and in addition to the restrictive covenants set forth in any employment
agreement and/or a Confidentiality and





--------------------------------------------------------------------------------





Page 8


Restrictive Covenants Agreement (“CRCA”) with the Company. The restrictive
covenants set forth in the employment agreement and/or CRCA are and shall remain
in full force and effect and binding upon you and, in the event of any conflict
between the restrictive covenants set forth in this paragraph (12) and those set
forth in the employment agreement and/or CRCA, the restrictive covenants set
forth in the employment agreement and/or CRCA shall control. Without limiting
the generality of the foregoing, the restrictive covenants set forth in this
paragraph (12) shall be in full force and effect and binding upon you during
your employment and following any termination of your employment with the
Company or any of its subsidiaries or affiliates (regardless if your termination
of employment occurs before or after a Change in Control or if such termination
of employment is with or without Cause, by resignation for Good Reason or no
reason, or otherwise) for the periods specified in this paragraph (12) and
without regard to any geographic limitation; and


(i)
If any provision, or part thereof, of this paragraph (12) shall be declared by a
court to exceed the maximum time period or scope that the court deems to be
enforceable, then the Company and you expressly authorize the court to modify
such provision, or part thereof, so that it may be enforced to the fullest
extent permitted by law; and



(j)
In the event that you breach any of the covenants or agreements set forth in
this paragraph (12) and/or any employment agreement and/or CRCA, you shall
immediately forfeit all rights to the Award and the Restricted Shares and all
unearned, unvested or unexercised awards under the Plan and the STIC Plan; and



(k)
The validity, interpretation, construction and performance of this
paragraph (12) shall be governed by the laws of the State of Illinois without
giving effect to the conflict of law principles thereof. The exclusive venue for
any litigation between you and the Company or any of its subsidiaries or
affiliates for any dispute arising out of or relating to this Agreement shall be
the state court located in Cook County, Illinois, or the federal district court
located in Chicago, Illinois, and you hereby irrevocably consent to any such
court’s exercise of personal jurisdiction over you for such purpose; and



(l)
The restrictions set forth in this paragraph (12) are reasonable and necessary
for the protection of each member of the Affiliated Group’s legitimate business
interests, and do not impose any undue economic hardship on you or otherwise
preclude you from gainful employment.



(13)    Regulatory Requirements.


You also acknowledge and agree anything in this Award Agreement to the contrary
notwithstanding, it is intended that, to the extent required, this Award and
your receipt of Restricted Shares or any other amounts hereunder comply with the
requirements of any legislative or regulatory limitations or requirements that
are or may become applicable to the Company and this Award or payments made
hereunder, including the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall
Street Reform and Consumer Protection Act, and any rules or regulations issued
thereunder (collectively, the “Regulatory Requirements”), which limitations or
requirements may include, but are not limited to, provisions limiting, delaying
or deferring the issuance of the Restricted Shares or payments hereunder
(including, but not limited to, under Section 409A of the IRC), requiring that
the Company may recover (claw-back) incentive compensation in certain
circumstances and precluding incentive arrangements, such as this Award, that
encourage unnecessary or excessive risks that threaten the value of the Company,
in each case within the meaning of the Regulatory Requirements, and only




--------------------------------------------------------------------------------





Page 9


to the extent applicable to the Company and this Award. The application of this
paragraph is intended to, and shall be interpreted, administered and construed
to, cause this Award to comply with the Regulatory Requirements and, to the
maximum extent consistent with this paragraph and the Regulatory Requirements,
to permit the operation of this Award in accordance with the terms and
conditions hereof before giving effect to the provisions of this paragraph or
the Regulatory Requirements.


(14)    General.


(a)
This Award Agreement and the Plan set forth the entire terms and conditions of
the Award. No officer or employee of the Company is authorized to amend or
modify the Award or this Award Agreement without the approval of the
Compensation Committee, and any such amendment or modification of the Award or
this Award Agreement shall be in writing and signed by an authorized officer of
the Company and you. If any provision of this Award Agreement is found to be
invalid or unenforceable, the remaining provisions hereof shall remain binding
and in full force and effect.



(b)
If you breach or threaten to breach any of the covenants and agreements set
forth in paragraph (12) hereof and the Company initiates any legal action
against you and successfully enforces such covenants and agreements and/or
obtains damages as a result of any breach of such covenants and agreements, the
Company shall be entitled to payment and reimbursement from you of its
reasonable attorney’s fees and litigation costs (including on appeal) incurred
in connection with that action.



(c)
You acknowledge and agree that the Company may suffer irreparable harm if you
breach or threaten to breach any of the provisions of paragraph (12) hereof and
that, in the event of your actual or threatened breach of paragraph (12), the
Company may not have an adequate remedy at law. Accordingly, you agree that, in
addition to any other remedies at law or in equity available to the Company for
your actual breach or threatened breach of paragraph (12), the Company is
entitled to specific performance and injunctive relief against you to prevent
any such actual or threatened breach without the necessity of posting a bond or
other security.



(d)
THE COMPANY AND YOU HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVE (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT TO A TRIAL BY JURY OF ANY DISPUTE
UNDER OR ACTION RELATING TO THIS AWARD AGREEMENT AND AGREE THAT ANY SUCH DISPUTE
OR ACTION SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.



* * *


To confirm your understanding and acceptance of the Award granted to you and
your agreement to be bound by the provisions of this Award Agreement and the
Plan, please click “Accept” at the bottom of the screen on which you are
reviewing this Award Agreement. You should also execute and return the
“Beneficiary Designation Form” that was sent to you in the email regarding this
Award. A copy of this Award Agreement should be retained for your permanent
records.




[Signature page follows this page]




--------------------------------------------------------------------------------





Page 10


If you have any questions, please do not hesitate to contact the General Counsel
and Corporate Secretary of First Midwest Bancorp, Inc. at (708) 831-7260.


Very truly yours,


/s/ MICHAEL L. SCUDDER


Michael L. Scudder
President and Chief Executive Officer
First Midwest Bancorp, Inc.
 




